RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 16a0260p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


 ROSELYNE MARIKASI,                                      ┐
                                           Petitioner,   │
                                                         │
                                                          >      No. 16-3281
        v.                                               │
                                                         │
                                                         │
 LORETTA E. LYNCH, Attorney General,                     │
                                         Respondent.     │
                                                         ┘
                                On Petition for Review from the
                                Board of Immigration Appeals.
                                     No. A 096 155 535.

                              Decided and Filed: October 20, 2016

                  Before: KEITH, McKEAGUE, and WHITE, Circuit Judges.
                                  _________________

                                          COUNSEL

ON BRIEF: Larisa I. Schneider, Florence, Kentucky, for Petitioner. Alexander J. Lutz,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
                                      _________________

                                           OPINION
                                      _________________

       DAMON J. KEITH, Circuit Judge. Petitioner Roselyne Marikasi (“Marikasi”) appeals
the decision of the Board of Immigration Appeals (“BIA”) affirming an Immigration Judge’s
(“IJ”) denial of her asylum petition. On August 20, 2014, an IJ denied Marikasi’s application for
asylum, withholding of removal under the Immigration and Nationality Act (“INA”) 8 U.S.C.
§ 241(b)(3) and withholding of removal pursuant to the Convention Against Torture (“CAT”).
The IJ determined that Marikasi was not a credible witness due to inconsistencies in her
testimony and her failure to sufficiently corroborate her claims. The BIA affirmed the IJ’s denial



                                                1
No. 16-3281                          Marikasi v. Lynch                              Page 2


of Marikasi’s applications for asylum and withholding of removal on all counts and ordered
Marikasi removed to her native country of Zimbabwe. Marikasi timely appealed the BIA’s
decision on March 24, 2016. See 8 U.S.C. § 1252(b)(1).

   For the following reasons, we AFFIRM the decision of the BIA.

   I.      BACKGROUND

        Marikasi, a native citizen of Zimbabwe, legally entered the United States on January 19,
2002 on a non-immigrant visitor’s visa with an expiration date of July 18, 2002. On November
25, 2002, Marikasi filed a form I-589 application for asylum and withholding of removal. Since
she had overstayed her visa, her application was referred to the Immigration Court, and on
September 25, 2003, the Department of Homeland Security commenced removal proceedings
alleging that she was in violation of the INA, 8 U.S.C. § 1227(a)(1)(B). On July 11, 2005,
Marikasi filed an amended Form I-589 application for asylum and withholding of removal.

        In her initial application from 2002, when asked whether she had suffered from harm or
mistreatment in the past, Marikasi stated the following:

        I got married to a very abusive husband it all started when I kept having
        miscarriages and that was when beatings and death threats started from a man I
        was living woth [sic] everyday [sic]. He use [sic] to sleep with a knife under the
        pillow and he was accusing me of cheating on him and I was causing all the
        miscarriages.

She did not check the box provided for “political opinion” as a reason for seeking asylum, but
instead checked “nationality” and “membership in a particular group.” This initial application
made no mention that her husband was a government agent in Zimbabwe or that she or her
husband were members of any political party. In the portion of the application that asked
whether Marikasi had been a member of any organization, such as a political party in Zimbabwe,
she mentioned only the Musasa Project for battered women.

        In the 2005 amended application for asylum, Marikasi provided a different answer. In
this application, when asked whether she had suffered from harm or mistreatment in the past,
Marikasi stated:
No. 16-3281                           Marikasi v. Lynch                             Page 3


        I was tortured and mistreated by my husband who was a Government agent [in
        Zimbabwe] and by members of the ZANU PF [the leading party] because I
        belonged to the Movement for Democratic Change (MDC) [the opposition party].
        My brother was brutalized and killed in 2002 by ZANU PF members because of
        my political activities in the MDC.

This time, Marikasi checked the box provided for “political opinion,” “membership in a
particular group,” and “torture convention” as reasons for seeking asylum, but did not check the
box for “nationality.” In response to the question concerning whether she had been involved in
any organizations, such as a political party, Marikasi stated that she belonged to the MDC,
Movement for Democratic Change in Zimbabwe and actively organized meetings, campaigns,
and rallies.

        Following the submission of these asylum applications and several corroborating
documents, a hearing was first held before an IJ in 2006. The IJ found that Marikasi was not a
credible witness. The IJ said her story “developed wings,” transitioning from a battered wife’s
story of domestic abuse at the hands of her husband to a political asylum story from an anti-
government activist. As such, the IJ denied Marikasi’s claim for asylum due to its lack of
credibility and deemed her removable.

        On appeal in 2011, the BIA remanded the case for further factual development regarding
Marikasi’s claim of domestic abuse.

        Following remand in 2014, an IJ once again denied Marikasi asylum and withholding of
removal under the INA and CAT.           The 2014 IJ made the following findings concerning
Marikasi’s testimony: (1) Marikasi was inconsistent regarding the number of times she went to
the hospital, when she went to the hospital, and what caused her husband to beat her so badly she
had to go to the hospital; (2) Marikasi was inconsistent with regard to whether she reported the
abuse she suffered; (3) Marikasi was inconsistent regarding her involvement with the Musasa
Project for battered women; (4) Marikasi’s testimony that she went into hiding from her husband
in either April 2001 or October 2001 was inconsistent with evidence in both her initial asylum
application and her amended asylum application; and (5) Marikasi was inconsistent in describing
the reason or reasons why her husband would abuse her. Because domestic abuse was the
No. 16-3281                          Marikasi v. Lynch                                Page 4


central reason for her asylum application, the 2014 IJ held that her inconsistencies, and her stated
explanations for them, warranted an adverse credibility determination.

       In addition, the 2014 IJ held that Marikasi did not sufficiently corroborate her claims to
meet her burden of proof on the issue of past persecution. Relevant corroborating documents
included a medical record showing that there was a “scuffle” with her husband, an affidavit from
a former co-worker to whom Marikasi confided regarding the alleged domestic abuse, a letter
from an American psychologist reporting anxiety related to domestic abuse and a diagnosis of
Post-Traumatic Stress Disorder (“PTSD”), and a letter from a doctor in Zimbabwe reporting
“political violence” she allegedly suffered in 2001. The BIA affirmed the IJ after according
limited weight to the individualized evidence of corroboration proffered by Marikasi.

       The 2014 IJ, however, made the following determinations in Marikasi’s favor: (1) the
Zimbabwean government is unable or unwilling to control domestic violence, and (2) women
who suffer from domestic violence in Zimbabwe at the hands of a domestic partner and are
unable to leave are sufficiently “particular” and therefore meet the requisite “social distinction”
for asylum purposes. However, the 2014 IJ found that Marikasi was unable to demonstrate that
her status in the domestic relationship with her husband was or is immutable because she could
not show that she was unable to leave the abusive relationship and therefore failed to show that
she was a member of this “particular social group.”

       Next, the 2014 IJ held that Marikasi also did not meet the higher burden of proof for
showing fear of future persecution. Similarly, the 2014 IJ found that she could not meet the
higher burden required for withholding of removal under the INA or CAT.

       Marikasi appealed the 2014 IJ decision to the BIA, which affirmed the IJ and dismissed
the appeal. The BIA concluded that the 2014 IJ’s adverse credibility determination was not
clearly erroneous. The BIA also agreed that Marikasi failed to present sufficient corroborative
evidence to rehabilitate her discredited testimony or independently satisfy her burden of proof.
Further, it held that Marikasi waived the issue of whether she could avoid future persecution by
relocating to another part of Zimbabwe and that she was not a member of an immutable group
No. 16-3281                               Marikasi v. Lynch                                       Page 5


based on marital status because she did not show that she was unable to leave the marital
relationship. Accordingly, the BIA dismissed the appeal.

    II.       DISCUSSION

              A. Jurisdiction and Standard of Review

          This court has jurisdiction to review a final order of removal from the BIA pursuant to
8 U.S.C. § 1252. “The agency’s findings of fact are reviewed for substantial evidence, and
questions of law are reviewed de novo.” Abdurakhmanov v. Holder, 735 F.3d 341, 345 (6th Cir.
2012) (citing Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009)). “The BIA’s decisions are
final agency determinations for purposes of judicial review, and we are also empowered to
review the IJ’s opinion to the extent that the BIA adopts that opinion.” Gaye v. Lynch, 788 F.3d
519, 526 (6th Cir. 2015).

          “Credibility determinations are considered findings of fact, and are reviewed under the
substantial evidence standard.” Sylla v. I.N.S., 388 F.3d 924, 925 (6th Cir. 2004) (citing Yu v.
Ashcroft, 364 F.3d 700 (6th Cir. 2004)). “This is a deferential standard: A reviewing court
should not reverse simply because it is convinced that it would have decided the case
differently.” Id. (internal quotation omitted). Rather, findings of fact, such as adverse credibility
determinations, are “conclusive unless any reasonable adjudicator would be compelled to
conclude to the contrary.” Liti v. Gonzales, 411 F.3d 631, 636 (6th Cir. 2005) (quoting Yu,
364 F.3d at 702). However, “[a]n adverse credibility finding must be based on issues that go to
the heart of the applicant’s claim.” Id. at 637 (quoting Sylla, 388 F.3d at 926).1 Adverse
credibility determinations “cannot be based on an irrelevant inconsistency.”                     Daneshvar v.
Ashcroft, 355 F.3d 615, 619 n. 2 (6th Cir. 2004). “If discrepancies cannot be viewed as attempts
by the applicant to enhance [her] claims of persecution, they have no bearing on credibility.” Id.

          1
          We note that there is a new standard of review for credibility determinations, which was created by the
REAL ID Act of 2005. Under the REAL ID Act, considering the totality of the circumstances and all relevant
factors, a fact finder in an asylum claim may base an adverse credibility determination on an inconsistency,
regardless of whether the inconsistency goes to the “heart of the claim.” 8 U.S.C. § 1158 (b)(1)(B)(iii). However,
when an application for asylum is filed before May 11, 2005, the REAL ID Act of 2005 does not apply. See
Abdurakhmanov, 735 F.3d at 345 n.3. Here, Marikasi’s application for asylum was filed in 2002. Thus, the
inconsistencies on which the adverse credibility determination was made must go to the “heart of the applicant’s
claim.” See Sylla, 388 F.3d at 926.
No. 16-3281                          Marikasi v. Lynch                               Page 6


at 623 (quoting Shah v. INS, 220 F.3d 1062, 1068 (9th Cir. 2000)).           Even where several
inconsistencies cited by the IJ are irrelevant or do not go to the heart of the applicant’s asylum
claim, only one relevant inconsistency is required to uphold an adverse credibility determination.
See Sy v. Holder, 337 F. App’x 487, 495 (6th Cir. 2009).

           B. Legal Standard

       Under the INA, “the Attorney General may grant asylum to an alien who has applied for
asylum” if it is determined that “such an alien is a refugee.” 8 U.S.C. § 1158 (b)(1)(A).
The applicable definition for refugee includes a person away from her home country “who is
unable or unwilling to return to, and is unable or unwilling to avail himself or herself of the
protection of, that country because of persecution or a well-founded fear of persecution on
account of race, religion, nationality, membership in a particular social group, or political
opinion.” Id. § 1101(a)(42)(A). When interpreting the INA, this court defers to the BIA’s
judgment. Castellano-Chacon v. I.N.S., 341 F.3d 533, 546 (6th Cir. 2003) (“we recognize the
deference due the BIA’s interpretation of the INA insofar as it reflects a judgment that is
peculiarly within the BIA’s expertise”) holding modified on other grounds by Almuhtaseb v.
Gonzales, 453 F.3d 743 (6th Cir. 2006).

       “The burden of proof is on the applicant to establish that the applicant is a refugee[.]”
8 U.S.C. § 1158(b)(1)(B)(i). This burden can be carried “‘either because [s]he has suffered
actual past persecution or because [s]he has a well-founded fear of future persecution.’”
Mikhailevitch v. I.N.S., 146 F.3d 384, 389 (6th Cir. 1998) (quoting 8 C.F.R. § 208.13(a)-(b)
(1997)). “The applicant’s testimony, if credible, ‘may be sufficient to sustain the burden of proof
without corroboration.’” Id. (quoting 8 C.F.R. § 208.13 (a) (1997)). If past persecution is shown,
“[a]n applicant . . . [establishing] such past persecution shall also be presumed to have a well-
founded fear of persecution on the basis of the original claim.” 8 C.F.R. § 208.13(b)(1).

       The INA does not define persecution, but this court has held that it “does not encompass
all treatment that our society regards as unfair, unjust, or even unlawful or unconstitutional.”
Lumaj v. Gonzales, 462 F.3d 574, 577 (6th Cir. 2006) (internal quotation omitted). We have
interpreted “persecution” to require “physical punishment, infliction of harm, or significant
No. 16-3281                            Marikasi v. Lynch                               Page 7


deprivation of liberty.” Mikhailevitch, 146 F.3d at 390. Further, persecuted individuals are those
who are “specifically targeted by the government for abuse based on a statutorily protected
ground and . . . not merely a victim of indiscriminate mistreatment.” Gilaj v. Gonzales, 408 F.3d
275, 285 (6th Cir. 2005).

          Likewise, membership in a “particular social group” is statutorily undefined, “but several
[BIA] decisions have refined and articulated the requirements to include: (1) a shared immutable
or fundamental characteristic; (2) social visibility; (3) particularity; and (4) the group cannot be
defined exclusively by the fact that its members have been subject to harm.” Kante v. Holder,
634 F.3d 321, 327 (6th Cir. 2011) (internal quotation and citations omitted).

   III.      ANALYSIS

                 1) Adverse credibility determination

          Marikasi challenges each of the inconsistencies on which the 2014 IJ based the adverse
credibility determination. Because only a single relevant inconsistency that goes to the heart of
the applicants claim, and that “plausibly could be viewed as incredible” or “could be viewed as
inconsistent” need support an IJ’s adverse credibility determination, we will not review each of
these in detail. Pilica v. Ashcroft, 388 F.3d 941, 954 (6th Cir. 2004); see also Sy, 337 F. App’x
at 495. We conclude that Marikasi’s inconsistent statements provide substantial evidence on the
record that “plausibly could be viewed as incredible” or “could be viewed as inconsistent.”

          Regarding whether any of these inconsistencies are relevant and go to the heart of
Marikasi’s claim, “[i]f discrepancies cannot be viewed as attempts by the applicant to enhance
. . . claims of persecution, they have no bearing on credibility.” Daneshvar, 355 F.3d at 623.
The hospitalizations recounted by Marikasi were allegedly caused by either her husband’s abuse
or a group of pro-government youths who attacked Marikasi for organizing a political opposition
rally. The BIA found that Marikasi was inconsistent regarding the number of times she was
hospitalized, the dates of her hospitalization, and the reasons for the abuse that led to the
hospitalization.     Marikasi also did not mention being hospitalized in her initial asylum
application. Her asylum claim is based on abuse from her husband, who she alleged was a
Central Intelligence Officer for the leading party in Zimbabwean government, the ZANU-PF.
No. 16-3281                          Marikasi v. Lynch                                Page 8


Marikasi’s initial asylum application alleged persecution based on “membership in a particular
social group,” and her amended asylum application alleged persecution on basis of “political
opinion.” These hospitalizations can be viewed as attempts to “enhance [her] claims of
persecution” because evidence of hospitalization can show the “physical punishment, infliction
of harm, or significant deprivation of liberty” required in the context of an asylum claim.
Mikhailevitch, 146 F.3d at 390. If credible, hospitalizations resulting from Marikasi’s domestic
abuse or her political activities would bolster her asylum application and thus her inconsistencies
concerning those hospitalizations go to the heart of her claim.         Accordingly, we find that
substantial evidence on the record supported an adverse credibility determination in this case and
we will not disturb those findings on appeal.

       Additionally, we agree with the BIA that other important factual inconsistencies between
Marikasi’s asylum application and her testimony supported an adverse credibility determination.
In Marikasi’s initial asylum application, she reported the following:

       I got married to a very abusive husband it all started when I kept having
       miscarriages and that was when beatings and death threats started from a man I
       was living woth [sic] everyday [sic]. He use [sic] to sleep with a knife under the
       pillow and he was accusing me of cheating on him and I was causing all the
       miscarriages.

Yet, as the BIA noted, Marikasi claimed in her declaration and testimony upon remand that her
husband physically abused her and she subsequently suffered two miscarriages. This differs
significantly from the claim in her first asylum application that the miscarriages predated the
abuse. This inconsistency in the timeline of domestic abuse is relevant and at the heart of
Marikasi’s asylum claim because domestic abuse forms the very basis for her claim. It is of no
moment that Marikasi expressed varying reasons as to why her husband abused her. Yet, alarm
bells rightly toll on account of her variant stories as to when such tragic miscarriages transpired.
Thus, Marikasi’s testimony surrounding her miscarriages “plausibly could be viewed as
incredible” and support IJ’s adverse credibility determination. Pilica, 388 F.3d at 954.
No. 16-3281                           Marikasi v. Lynch                                Page 9


               2) Corroborating evidence

       The BIA concluded that Marikasi did not present sufficient corroborative evidence to
rehabilitate her discredited testimony or independently satisfy her burden of proof. Marikasi
raises several arguments in response to this determination.

       First, Marikasi claims that the BIA ignored the medical records reflecting Petitioner’s
hospitalization in 1999 resulting in her miscarriage due to her beating by her husband. However,
this claim is without merit. In regard to the 1999 medical records, the IJ found that the records
corroborated only the fact that Marikasi was abused by her husband in 1999, but failed to
provide sufficient details to allow the court to determine that the abuse qualified as persecution
under asylum standards. Considering that, oddly, Marikasi failed to discuss the account of the
abuse in 1999 in her initial application or her 2006 hearing, we agree that this medical record,
which reported a “scuffle at home with her husband,” does little to corroborate domestic abuse
rising to the level of persecution, which requires evidence of physical punishment, infliction of
harm, or significant deprivation of liberty. Mikhailevicht, 146 F.3d at 390. Nor does the medical
record clear up the credibility concerns stemming from Marikasi’s inconsistent statements.

       In her remaining arguments concerning corroboration, Marikasi essentially argues that
the corroborating evidence should have been afforded more weight. However, the role of this
court is not to weigh the evidence. See Gray v. SLC Coal Co., 176 F.3d 382, 387 (6th Cir. 1999)
(stating that “[w]e should not re-weigh evidence or substitute our judgment for that of the
[factfinder]”). Our role here is to ensure that substantial evidence on the record supported the
BIA’s fact-finding. In this regard, the letters, affidavits, and reports cited in Marikasi’s brief do
not sufficiently corroborate her underlying asylum claim because they fail to fill significant,
relevant gaps in her testimony.

       Additionally, Marikasi cites to a Third Circuit case, Fiadjoe v. Attorney Gen. of U.S.,
411 F.3d 135, 137 (3d Cir. 2005), to argue the impact that PTSD can have on the accurate
testimony of women who have been subjected to domestic or sexual violence.                However,
comparison to this case is inapposite. Fiadjoe involved a victim later recalling sexual abuse
from when she was seven years old. Id. at 137. The adverse credibility determination in that
No. 16-3281                          Marikasi v. Lynch                                Page 10


case turned in part on allegedly improper conduct by the IJ at her hearing. See id. at 155. In
addition, some of the inconsistencies were based on testimony that was given to an INS officer in
the airport very shortly after she suffered abuse. Id. at 159. Marikasi had a significant amount of
time—almost a year—between her arrival in the United States and filling out her asylum
application, and she claims no partiality or abuse on the part of the IJ.             Further, her
psychologist’s note provides no particularized explanation for how PTSD played a role in
Marikasi’s varying accounts of the events in Zimbabwe.           Thus, none of the pressures or
circumstances that existed in Fiadjoe are present here, and the BIA did not err in finding that
Marikasi failed to corroborate a litany of outstanding inconsistencies in her statements.

               3) Past Persecution - “Particular social group”

       Lastly, Marikasi contests the IJ and BIA determination that she did not meet the standard
for an abused spouse seeking asylum. Under the INA, a refugee includes a person away from
her home country “who is unable or unwilling to return to, and is unable or unwilling to avail
himself or herself of the protection of, that country because of persecution or a well-founded fear
of persecution on account of race, religion, nationality, membership in a particular social group,
or political opinion.” 8 U.S.C. § 1101(a)(42)(A). In Matter of A-R-C-G-, 26 I. & N. Dec. 388
(BIA 2014), the BIA reviewed the issue of whether spouses escaping an abusive domestic
relationship can obtain asylum on refugee grounds and concluded in the affirmative.

       This court has held that a “particular social group” is a group of individuals who share a
common, immutable characteristic that is one that members of the group either cannot change, or
should not be required to change because it is fundamental to their individual identities or
consciences. Umana-Ramos v. Holder, 724 F.3d 667, 671 (6th Cir. 2013); Kante v. Holder,
634 F.3d 321, 327 (6th Cir. 2011). The group may not be circularly defined by the fact that it
suffers persecution, and the group must be both particular and socially visible. Umana-Ramos,
724 F.3d at 671. In this case, the BIA determined that, while victims of an abusive domestic
relationship can qualify as a particular social group, Marikasi did not prove that she was part of a
group with the requisite common, immutable characteristic. We agree.
No. 16-3281                                 Marikasi v. Lynch                                        Page 11


        “Marital status” is an immutable characteristic when the “the individual is unable to leave
the relationship.”2 Matter of A-R-C-G-, 26 I. & N. Dec. at 392. As further explained:

        A determination of this issue will be dependent upon the particular facts and
        evidence in a case. A range of factors could be relevant [in a domestic abuse
        situation], including whether dissolution of a marriage could be contrary to
        religious or other deeply held moral beliefs or if dissolution is possible when
        viewed in light of religious, cultural, or legal constraints.

Id. at 393.

        The BIA distinguished Marikasi’s case in the following important respects from Matter
of A-R-C-G-: (1) when Marikasi went into hiding with the Musasa Project, she did not have any
contact with her husband; (2) after she left the Musasa Project, she stayed with friends and never
returned to her husband; (3) a substantial period of time had passed since Marikasi went into
hiding and she remained out of contact with her husband; and (4) she remained out of contact
with her husband after leaving Zimbabwe. In addition, we note that because of her ability to
freely move through the country and avoid her husband, Marikasi failed to substantiate any
religious, cultural, or legal constraints that prevented her from separating from the relationship in
Zimbabwe or moving to a different part of that country.3 See Matter of A-R-C-G-, 26 I. & N.
Dec. at 393. Furthermore, Marikasi’s case illustrates that she had a substantial network of
family, friends, and co-workers who showed willingness and ability to help her within
Zimbabwe and she did not credibly show any particular actions or complicity by the government
which would have rendered her unable to avail herself of that country’s protection.

        Thus, Marikasi failed to carry her burden because she failed to prove that she could not
leave the relationship or that she could not relocate to another part of Zimbabwe.


        2
           At least one sister circuit has utilized this analysis in a domestic abuse asylum claim. Vega-Ayala v.
Lynch, No. 15-2114, 2016 WL 4205890, at *3 (1st Cir. Aug. 10, 2016) (denying petition for review because
petitioner, who was not married to the abusive man, could not prove immutability or social distinction).
        3
           We note that this analysis is based on Marikasi’s demonstrated ability to escape the abusive relationship
and survive safely within her native country. The facts of Matter of A-R-C-G- dictate that asylum applicants who
allege that they cannot leave the relationship under this rule are not precluded from relief merely because they were
able to escape the relationship and arrive in the United States. The petitioners in Matter of A-R-C-G- were “natives
and citizens of Guatemala who entered the United States without inspection.” Id. at 389. Thus, it would be
inappropriate to use the fact that Marikasi was able to escape her country and arrive in the United States to defeat
her asylum claim, as this undercuts the very purpose of asylum.
No. 16-3281                          Marikasi v. Lynch                              Page 12


                4) Fear of Future Persecution

       Having found that Marikasi did not show past persecution, consequently, there is
no presumption that she faces a well-founded fear of future persecution.           See 8 C.F.R.
§ 1208.13(b)(1)(ii); see also Mapouya v. Gonzales, 487 F.3d 396, 412 (6th Cir. 2007) (stating
that where an applicant proves past persecution, “there is a presumption of a well-founded fear of
future persecution”). Marikasi argues that the burden of proof was improperly placed on her by
the BIA. However, because we agree with the BIA that she has not shown past persecution, the
burden is properly on her to show future persecution. Mikhailevitch, 146 F.3d at 390.

       Having made a determination that Marikasi has not suffered past persecution, we must
determine whether the evidence would compel a reasonable factfinder to conclude that there is a
reasonable possibility of Marikasi suffering future persecution if she were to return to
Zimbabwe.      Id.; 8 C.F.R. § 1208.13(b)(2)(i)(B).     Our inquiry requires reasonably specific
information showing a “real threat of individual persecution,” and a general, speculative
assertion of fear is not enough to compel such a conclusion. Mapouya, 487 F.3d at 412
(emphasis added). Marikasi cites primarily to a State Department Report that discusses the
difficulties the government of Zimbabwe has with controlling domestic violence in support of
her claim. This report, however, does not support Marikasi’s individual claim of persecution.
Further, despite her general expression of fear that her husband will resume the abuse upon her
return, Marikasi failed to explain why she cannot move to another part of Zimbabwe, where she
could avoid contact with her husband. See 8 C.F.R. § 1208.13(b)(2)(ii). Therefore, we are not
compelled to conclude that the BIA erred in failing to find a reasonable probability of future
persecution.

       For the aforementioned reasons, we affirm the BIA’s determination that Marikasi’s has
not met her burden of proof to establish eligibility for asylum.

                5) Withholding of Removal

       Because Marikasi has not met her burden of proof on her eligibility for asylum, she
accordingly cannot satisfy the more demanding standard that there is a clear probability of
persecution required for withholding of removal under the Act. Liti, 411 F.3d at 641.
No. 16-3281                      Marikasi v. Lynch              Page 13


   III.   Conclusion

   For the foregoing reasons, we AFFIRM the order of the BIA.